                                          Case 5:19-cv-07303-LHK Document 20 Filed 01/13/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     GERALD JOSEPH LOVOI,                                Case No. 19-CV-07303-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER DENYING STIPULATION
                                  14             v.                                          Re: Dkt. No. 19
                                  15     REED HASTINGS, et al.,
                                  16                    Defendants.
                                  17

                                  18          On January 9, 2020, the parties stipulated that two related shareholder derivative actions

                                  19   filed on behalf of Netflix, Inc., Lovoi v. Hastings, No. 19-CV-7303-LHK (“Lovoi”), and Moore v.

                                  20   Hastings, No. 19-CV-07748-LHK (“Moore”), be “consolidated to promote judicial economy,

                                  21   efficiency, and conserve judicial resources.” ECF No. 19.

                                  22          In the stipulation, Plaintiffs request that the Court appoint four attorneys from two different

                                  23   law firms to serve as lead counsel in the proposed consolidated action: Shane T. Rowley and

                                  24   Danielle Rowland Lindahl of Rowley Law PLLC, and Thomas J. McKenna and Gregory M.

                                  25   Egleston of Gainey McKenna & Egleston. Id. at 3–4. Plaintiffs further request that the Court

                                  26   appoint the law firm of Brodsky & Smith, LLC to serve as “Liaison Counsel” in the proposed

                                  27   consolidated action. Id. at 4. Plaintiffs indicate that the “primary duties of Liaison Counsel will

                                  28                                                     1
                                       Case No. 19-CV-07303-LHK
                                       ORDER DENYING STIPULATION
                                          Case 5:19-cv-07303-LHK Document 20 Filed 01/13/20 Page 2 of 2




                                   1   be to interface with the Court and Court personnel to ensure the smooth and orderly disposition of

                                   2   the Consolidate [sic] Derivative Action.” Id.

                                   3          The Court DENIES without prejudice the parties’ stipulation. Plaintiffs do not provide

                                   4   sufficient justification to warrant the appointment of four attorneys and three law firms to serve as

                                   5   lead counsel and “Liaison Counsel” in the proposed consolidated action.

                                   6   IT IS SO ORDERED.

                                   7

                                   8   Dated: January 13, 2020

                                   9                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     2
                                       Case No. 19-CV-07303-LHK
                                       ORDER DENYING STIPULATION
